Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, it is unclear to what “a first force” applicant referred to? the “forces” described in applicant’s written description are related to “environmental forces”, i.e. winds and alike, and they, it, cannot be deemed as “a first force”, as there is no way to account to such “a first force” as there is no way to measure such unpredictable variables of the environmental forces (i.e. winds).
	With respect to claim 4, what is “a corresponding bridge”? 
	With respect to claim 5, once again to what “forces” the claim referred to? and what, how the “first force” (which cannot be known) can set up a second force (which also cannot be known)?
	With respect to claim 6, how, and where is “the second force” can break the bridge? How can one of ordinary skill in the art can calculate such “abstract” force, i.e. second force to cause the breakage of the fastener/bridge? He cannot. 
	With respect to claim 8, since only the net attachment mechanism, was positively, to what “first load” the claim referred to? The device of claim 1, recites only the attachment mechanism, without the net connected to the support poles, and as such, there is no first load.
	Also, the load of claim 8, is equivalent to “the force” of claim 1, and as discussed above, it is unclear to what “force, load” it referred to.
	With respect to claim 9, how environmental forces, such as wind, can includes “a predefined value” what is such “predefined value”?
	With respect to claims 10, and 11, it is unclear to what “slot and/or hole the claims are referring?
	In addition, with respect to claim 10, what is “a corresponding bridge”?
	With respect to claims 12, 13, similar to the discussion above, to what “second load”, i.e. “second force”?   
	Claim 14 recites the limitation "the at least one net lines " in 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
	With respect to claim 15, what is “a non-locking gate”? with respect to “a first load” note the examiner discussion above with respect to at least claims 1, 5 and 8.
	With respect to claim 16 what is “a torque applied to the top of the hoop about an axis of rotation located substantially at the weakening element”?
	Claim 18 recites the limitation "the at least one net lines " in 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
	With respect to claim 19, it is unclear what is applicant sought to claim.  The claim recites as “a method” but first recites “a system” and thereafter “a method” .
	In that regard, as it has been held, “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph”. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
	With respect to claim 20, it is unclear to what “and/or” the claim referred to, in regard to “hole-slot”, as well to “a corresponding bridge”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyndaker et al US 8,573,565 (“Lyndaker”).
	As per claim 1, Lyndaker discloses a releasable net system (net system 10)(Figs. 1-14; 2:59-3:40 and 4:13-5:65) comprising: 
	two or more upright support structures (support pole 22 and supports posts 21)(Figs. 1 and 3A; 4:13-30); 
	at least one net configured between the two or more upright support structures (mesh panels 20 connected between the posts)(Fig. 1; 4:14-30; 3:1-28);
	 and at least one releasable attachment mechanism adapted to attach the at least one net to the two or more upright support structures (snap link 50, eyebolt 28, connector cable 26, and thimble 37 connected to upper rope assembly 25)(connecting the mesh panels 20 to the supports 21 via upper loop assembly 25)(Figs. 1, 3A, 3B and 6; 4:14-5:11; note 3:14-30 as the overall connection of the net-to-pole; note 5:1-11 regarding the attachment mechanism and 4:30+ regarding the upper loop assembly);
	wherein the at least one releasable attachment mechanism releases the at least one net upon a first force applied to the at least one releasable attachment mechanism by the at least one net (Figs. 1, 3A, 3B and 6 in conjunction to 3:16-26 and 4:51-59 upon high winds the connecter, attachment mechanism connected to the upper rope assembly 25 (Figs. 3A and 3B) is configure to be separate upon high winds as the mesh lay down to protect the support posts 21).
	The examiner construed the wind, as such first according to applicant’s disclosure regarding environmental forces in at least par. [0035].
	As per claim 2, Lyndaker discloses further comprising at least one lateral support structure configured between the two or more upright support structures and configured with the at least one net by the at least one releasable attachment mechanism (PVC conduit 32 and padding 34 inserted, running through the upper and lower seams of the mesh panels)(Figs. 3A and 3B; 5:11-29 in conjunction to Figs. 2-2C (4:31-67), 7 and 9).
Claim(s) 8-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeDoes US 6,457,896 (“DeDoes”).
	As per claim 8, DeDoes discloses a releasable attachment mechanism, the releasable attachment mechanism (swivel coupling 10)(Figs. 1-4;3:11-4:9) comprising: 
a hoop (loop 12)(Figs. 1 and 2; 3:11-24 and 3:43+) ; and at least one weakening element configured in the hoop and adaptable to cause the hoop to break in the area of the at least one weakening element under a first load applied to the releasable net attachment mechanism (reduction region 19 design to break upon exceeding force, load, and etc.)(2:41-60, and 3:43-4:9).
	With respect to the device as “A releasable net attachment mechanism for releasably attaching at least one net between two or more upright support structures,” as recites in the preamble it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	With respect to “weakening under a first load”, again the examiner construed as the “environmental forces”, in this case as DeDoes device to be within body of water prone for “environmental forces” acting upon swivel 10. 
	As per claim 9, with respect to wherein the at least one weakening element is adaptable to cause the hoop to break at a predefined value of the first load, again note at least Figs. 1 and 2 in conjunction  to 3:43-4:9 as the breaking of reduction 19 upon exceeding forces; such “ exceeding forces” construed as the predefined value.
	As per claim 10, with respect to wherein the at least one weakening element includes a slot and a corresponding bridge and/or a hole in a side of the hoop, to the best of his understating, the examiner construed the slot 20 of reduction region 19 (i.e. a weakening element) within loop 12 as such slot and corresponding bridge as best shown in Figs. 1 and 2 (3:43-54).
	As per claim 11, with respect to wherein the side of the hoop includes a diameter and the slot and/or the hole extends at least partially through the diameter, to the best of his understating, the examiner construed the slot 20 of reduction region 19 (i.e. a weakening element) within loop 12 to includes a diameter and the slot and/or the hole extends at least partially through the diameter shown in Figs. 1 and 2.
	As per claims 12, 13, with respect to wherein the first load applied to the releasable net attachment mechanism sets up a second load applied to the bridge (claim 12); and wherein the second load causes the bridge to break (claim 13), as discussed above the examiner is unclear what is that applicant sought to claim.
	To the best of his understanding, the examiner construed the “environmental forces” applies upon the swivel and in particular reduction region 19 to break upon exceeding of a “breakpoint” as such forces, i.e. a first and second loads applied upon the bridge, of reduction region 19 cause it to break.
	As per claim 15, with respect to wherein the hoop includes a non-locking gate configured between a top of the hoop and a side of the hoop, and wherein the first load causes the non-locking gate to release the top of the hoop, as discussed above the examiner is unclear what is that applicant sought to claim.  To the best of his understating, the examiner construed the slot 20 of reduction region 19 (i.e. a weakening element) within loop 12 as a non-locking gate configured between a top of the hoop and a side of the hoop shown in Figs. 1 and 2.
	With respect to and wherein the first load causes the non-locking gate to release the top of the hoop, to the best of his understanding the examiner construed the “environmental forces” applies upon the swivel and in particular reduction region 19 to break upon exceeding of a “breakpoint” as such first load upon reduction region 19 cause it to break.
	As per claims 16, 17, with respect to wherein the releasing of the top of the hoop sets up a torque applied to the top of the hoop about an axis of rotation located substantially at the weakening element (claim 16), wherein the torque causes the bridge to break (claim 17), as discussed above the examiner is unclear what is that applicant sought to claim.  To the best of his understanding the examiner construed the “environmental forces” applies upon the swivel and in particular reduction region 19 to break upon exceeding of a “breakpoint” “a torque applied to the top of the hoop about an axis of rotation located substantially at the weakening element” upon reduction region 19 cause it to break.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lyndakeror, in the alternative, under 35 U.S.C. 103 as obvious over Lyndaker in view of DeDoes.
	As per claim 3, with respect to wherein the at least one releasable attachment mechanism includes a hoop with at least one weakening element, the examiner construed the attachment to upper rope assembly 25 in Fig3A and 3B and 4:51-58 as such “a hoop with at least one weakening element” as stated by Lyndaker “ Narrow hook rope 29A and narrow loop rope 30A form the top seam of each mesh panel 20 so that, when high winds can damage fence 10, the hook and loop rope assembly 25 of narrow hook rope 29A and narrow loop rope 30A separates first, allowing mesh panels 20 to lay down flat during high winds, thereby avoiding damage to steel support posts 21 and tie cable/PVC assemblies 24.”
	However, if there is any doubt regarding such interpretations and in the hope of expedite prosecution the examiner notes that DeDoes discloses at least one releasable attachment mechanism includes a hoop with at least one weakening element (swivel coupling 10) having a hoop (loop 12); and reduction region 19 design to break upon exceeding force, load, and etc. (Figs. 1-4;3:11-4:9; note Figs. 1 and 2; 3:11-24 and 3:43+ regarding the reduction region 19).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lyndaker’s releasable attachment mechanism includes a hoop with at least one weakening element as taught by DeDoes for the reason that a skilled artisan would have been motivated by DeDoes’s suggestions to use a breakaway coupling means having sufficient strength to hold a structure yet to break upon an exceeding “a breaking point” upon environmental forces thus to disengage from a structure to protect, preserve the structure from further damage (2:17-27 and 2:49-59).
	As per claim 19, Lyndaker discloses  a method of providing a releasable net support system (a method of providing a net system 10)(Figs. 1-14; 2:59-3:40 and 4:13-5:65) comprising: 
	two or more upright support structures (support pole 22 and supports posts 21)(Figs. 1 and 3A; 4:13-30); 
	at least one lateral support structure extending between the two or more upright support structures (PVC conduit 32 and padding 34 inserted, running through the upper and lower seams of the mesh panels)(Figs. 3A and 3B; 5:11-29 in conjunction to Figs. 2-2C (4:31-67), 7 and 9); and 
	at least one net configured with the at least one lateral support structure (PVC conduit 32 and padding 34 inserted, running through the upper and lower seams of the mesh panels)(Figs. 3A and 3B; 5:11-29 in conjunction to Figs. 2-2C (4:31-67), 7 and 9); the method comprising: 
	(A) providing at least one net attachment mechanism (providing snap link 50, eyebolt 28, connector cable 26, and thimble 37 connected to upper rope assembly 25)(connecting the mesh panels 20 to the supports 21 via upper loop assembly 25)(Figs. 1, 3A, 3B and 6; 4:14-5:11; note 3:14-30 as the overall connection of the net-to-pole; note 5:1-11 regarding the attachment mechanism and 4:30+ regarding the upper loop assembly); 
	(B) forming a weakening element in the at least one net attachment mechanism to form at least one releasable net attachment mechanism, wherein the weakening element is adapted to cause the at least one releasable net attachment mechanism to break in the area of the weakening element under a first load (providing upper rope assembly 25 in Fig3A and 3B and 4:51-58 as such “a hoop with at least one weakening element” as stated by Lyndaker “ Narrow hook rope 29A and narrow loop rope 30A form the top seam of each mesh panel 20 so that, when high winds can damage fence 10, the hook and loop rope assembly 25 of narrow hook rope 29A and narrow loop rope 30A separates first, allowing mesh panels 20 to lay down flat during high winds, thereby avoiding damage to steel support posts 21 and tie cable/PVC assemblies 24.); 
	(C) attaching the at least one net to the at least one lateral support structure using the at least one releasable net attachment mechanism formed in (B) (attaching the panels 20 with PVC conduit 32 and padding 34 inserted, running through the upper and lower seams of the mesh panels)(Figs. 3A and 3B; 5:11-29 in conjunction to Figs. 2-2C (4:31-67), 7 and 9) to the attachment mechanism ((snap link 50, eyebolt 28, connector cable 26, and thimble 37 connected to upper rope assembly 25)(connecting the mesh panels 20 to the supports 21 via upper loop assembly 25)(Figs. 1, 3A, 3B and 6; 4:14-5:11; note 3:14-30 as the overall connection of the net-to-pole; note 5:1-11 regarding the attachment mechanism and 4:30+ regarding the upper loop assembly).
	if there is any doubt regarding the examiner’s interpretations regarding forming a weakening element in the at least one net attachment mechanism to form at least one releasable net attachment mechanism, wherein the weakening element is adapted to cause the at least one releasable net attachment mechanism to break in the area of the weakening element under a first load, as mentioned above, in the hope of expedite prosecution the examiner notes that DeDoes discloses forming a weakening element in the at least one attachment mechanism to form at least one releasable attachment mechanism, wherein the weakening element is adapted to cause the at least one releasable attachment mechanism to break in the area of the weakening element under a first load (swivel coupling 10) having a hoop (loop 12); and reduction region 19 design to break upon exceeding force, load, and etc. (Figs. 1-4;3:11-4:9; note Figs. 1 and 2; 3:11-24 and 3:43+ regarding the reduction region 19).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lyndaker’s releasable attachment with a weakening element in the at least one attachment mechanism to form at least one releasable attachment mechanism, wherein the weakening element is adapted to cause the at least one releasable attachment mechanism to break in the area of the weakening element under a first load as taught by DeDoes for the reason that a skilled artisan would have been motivated by DeDoes’s suggestions to use a breakaway coupling means having sufficient strength to hold a structure yet to break upon an exceeding “a breaking point” upon environmental forces thus to disengage from a structure to protect, preserve the structure from further damage (2:17-27 and 2:49-59).
	Within the modified Lyndaker by the teachings of DeDoes the releasable attachment would have been configure to hold a net (as taught y Lyndaker) and to break upon exceeding force (i.e. a first load as taught by DeDoes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyndaker as applied to claims 3 and 19  above, and further in view of DeDoes.
	As per claim 4, Lyndaker is not specific regarding wherein the at least one weakening element includes a slot and a corresponding bridge in a side of the hoop.
	However, to the best of his understating, the examiner construed the slot 20 of reduction region 19 (i.e. a weakening element) within loop 12 as such slot and a corresponding bridge as best shown in Figs. 1 and 2 (3:43-54).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lyndaker’s the at least one weakening element includes a slot and a corresponding bridge in a side of the hoop as taught by DeDoes for the reason that a skilled artisan would have been motivated by DeDoes’ suggestions to use a breakaway coupling means having sufficient strength to hold a structure yet to break upon an exceeding “a breaking point” upon environmental forces thus to disengage from a structure to protect, preserve the structure from further damage (2:17-27 and 2:49-59).
	As per claims 5, 6, wherein the first force applied to the at least one releasable attachment mechanism sets up a second force applied to the bridge (claim 5), and wherein the second force causes the bridge to break (claim 6), as discussed above the examiner is unclear what is that applicant sought to claim. To the best of his understanding, the examiner construed the “environmental forces” applies upon the swivel and in particular reduction region 19 to break upon exceeding of a “breakpoint” as such forces, i.e. a first and second loads applied upon the bridge, of reduction region 19 cause it to break.
	As per claim 7, with respect to wherein the breaking of the bridge causes the at least one releasable attachment mechanism to release the at least one net, note DeDoes’s Figs. 1 and 2 in conjunction to 3:43-4:9 regarding the breakage of reduction region 19 (i.e. a slot and a bridge) and note Lyndaker’s 4:51-59 as the net panels 20 to lay down upon high winds. Within the modified Lyndaker by the teachings of DeDoes, the breaking of the bridge (as taught by DeDoes) causes the at least one releasable attachment mechanism to release the at least one net (as taught by Lyndaker).
	As per claim 20, Lyndaker is not specific regarding with respect to wherein the at least one releasable net attachment mechanism includes a hoop and the forming a weakening element in (B) includes forming a slot and a corresponding bridge and/or a hole in a side of the hoop.
	However, to the best of his understating, the examiner construed the slot 20 of reduction region 19 (i.e. a weakening element) within loop 12 as such slot and a corresponding bridge as best shown in Figs. 1 and 2 (3:43-54).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lyndaker’s the at least one weakening element includes a slot and a corresponding bridge in a side of the hoop as taught by DeDoes for the reason that a skilled artisan would have been motivated by DeDoes’ suggestions to use a breakaway coupling means having sufficient strength to hold a structure yet to break upon an exceeding “a breaking point” upon environmental forces thus to disengage from a structure to protect, preserve the structure from further damage (2:17-27 and 2:49-59).
Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeDoes as applied to claims 13 and 17 above, and further in view of Lyndaker.
	As per claims 14, 18, DeDoes is not specific regarding wherein the releasable net attachment mechanism is configured to attach the at least one net between two or more upright structures, the at least one net applying the first load to the releasable net attachment mechanism, and the breaking of the bridge causing the at least one releasable attachment mechanism to release the at least one net from at least one of the two or more upright structures.
	However, Lyndaker discloses (net system 10)(Figs. 1-14; 2:59-3:40 and 4:13-5:65) including two or more upright support structures (support pole 22 and supports posts 21)(Figs. 1 and 3A; 4:13-30); at least one net configured between the two or more upright support structures (mesh panels 20 connected between the posts)(Fig. 1; 4:14-30; 3:1-28); releasable attachment mechanism adapted to attach the at least one net to the two or more upright support structures (snap link 50, eyebolt 28, connector cable 26, and thimble 37 connected to upper rope assembly 25)(connecting the mesh panels 20 to the supports 21 via upper loop assembly 25)(Figs. 1, 3A, 3B and 6; 4:14-5:11; note 3:14-30 as the overall connection of the net-to-pole; note 5:1-11 regarding the attachment mechanism and 4:30+ regarding the upper loop assembly) and releases the at least one net upon a first force applied to the at least one releasable attachment mechanism by the at least one net (Figs. 1, 3A, 3B and 6 in conjunction to 3:16-26 and 4:51-59 upon high winds the connecter, attachment mechanism connected to the upper rope assembly 25 (Figs. 3A and 3B) is configure to be separate upon high winds as the mesh lay down to protect the support posts 21). Again, as mentioned above the examiner construed the wind, as such first according to applicant’s disclosure regarding environmental forces in at least par. [0035].
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form DeDoes’ breakaway coupling to be used with a net attached to upright support structure as taught by Lyndaker for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results utilizing the breakaway coupling with other applications to preserve a structure, connected with the breakaway coupling, as the structure prone to environmental forces. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure note 892 form for a list of references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      4/26/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711